Title: From John Adams to Ward Nicholas Boylston, 20 May 1819
From: Adams, John
To: Boylston, Ward Nicholas



dear Sir,
Quincy May 20th 1819

your favour of the 7th from Princeton has given me Comfort by giving me good hopes and full assurance of the Continuence of your Life for Some time—for you must know I have lately become a Convert to your benevolent System of your beneficenceyou remember that I have sometimes laughed at you—for your Bounty’s and Premium’s and Medals, and told you that nobody would thank you for theirs—but the
But I have lately received a Visit from a Man of Science and of letters—a Dr Sewall of York who presented to me one of your Gold Medals awarded to him I think in 1810. for some medical or Chirurgical dissertation presented to him by your   your Committee—I now therefore hope that you will continue your public Charities as long as you live—and that you will live as long as you can enjoy life. I feel an ambition to do some little matter for the public good myself—but fourteen Grand Children—and half a dozen—or half a score of Great Grand Children require of me every farthing and ten times more than I possess— farewell Cousin / I am your Affectionate friend and / obliged humble Servant
John Adams—